Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/21 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moringanews, "Growing and processing moringa leaves", May 2010, retrieved from URL http://www.moringanews.org/documents/moringawebEN.pdf on 5/12/20 (“Moringa”); in view of PGPUB US 20120180387 A1 by Walli (“Walli”); Cushman, Charlotte, “Tactile Coloring Books”, September 27, 2015, Wayback Machine date of 5/24/17, retrieved from URL https://web.archive.org/web/20170424101047/https://www.pathstoliteracy.org/resources/tactile-coloring-books on 4/19/21 (“Coloring Book”).
In regard to Claims 1-20, Moringa teaches providing a manual.  See, e.g., page 15 in regard to “[t]he need for a manual”.  To the extent that Moringa may fail to teach the specifically claimed visual appearance of various pages of the manual such limitations fail to patentably distinguish over Moringa because they are non-functional printed matter.  There is no functional relationship between the claimed visual appearance of the various pages of the manual and the pages of the manual itself.  The pages of the manual merely function as a means by which that visual appearance is made available.  See MPEP 2111.05(I).
Furthermore, to the extent that Moringa may fail to teach the claimed “seed kit”, in an analogous reference Walli teaches providing written instructions in concert with providing a seed kit (see, e.g., paragraph 16 and 26);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added a seed kit as taught by Walli (with Moringa seeds) to the manual/instructions taught by Moringa, in order to make it more likely that the reader would successfully plant said seeds.

Furthermore, to the extent to which the otherwise cited prior art may fail to specifically teach employing 3D printed features (“Braille canal line groove”) in order to guide the user’s attention through the manual, however, in an analogous reference Coloring Book at, e.g., page 2 teaches such functionality in regard to providing a “raised line” in order to guide the user’s attention through a coloring book;
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added 3D printed features, as taught by Coloring Book to the manual/instructions taught by Moringa, to help guide the attention of vision-impaired users through the manual better by employing a raised line or lines as part of the manual.


Response to Arguments
	Applicant argues on page 9 of its Remarks:

    PNG
    media_image1.png
    507
    728
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive because Applicant is arguing that one aspect of its printed matter (the arrows and Braille canal line) is functionally related to another aspect of its claimed printed matter (the square pictorials).  However, the test is whether or not the printed matter is functionally related to the physical substrate, in this case whatever physical substrate that comprises the manual, and not whether not the printed matter is, essentially, functionally related to itself.  See MPEP 2111.05.  And Applicant provides no basis or rationale here why the claimed arrows, the Braille line, or any other 
	Applicant further argues in this regard on page 10 of its Remarks:

    PNG
    media_image2.png
    310
    730
    media_image2.png
    Greyscale

Applicant’s argument is unclear.  Applicant argues that its invention is similar to the holding in CR Bard, however, the CAFC in CR Bard held that the claimed indicia was printed matter and not entitled to patentable weight.  See, e.g., from the slip. op. at page 16:

    PNG
    media_image3.png
    248
    513
    media_image3.png
    Greyscale


	Applicant’s argument on pages 13-14 that Braille is not “printed matter” because it is three dimensional is not persuasive because all printing is three dimensional to the extent that involves adding an additional material to a physical substrate.  

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715